Citation Nr: 1734877	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-16 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to attorney fees from past-due benefits paid to the veteran.


REPRESENTATION

Veteran represented by:	Christine Bhageloe, Attorney

Appellant, Pro se


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Detroit, Michigan, that determined that the Veteran's attorney was not entitled to payment of attorney fees directly from VA stemming from an October 2008 Board decision that granted benefits for loss of right kidney under 38 U.S.C. § 1151 and subsequent implementing decision issued by the RO that evaluated the disability 30 percent disabling, effective October 1, 1998.  The Appellant, the Veteran's former attorney, perfected an appeal of the March 2009 determination.

The Appellant provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  Further, the record reflects the Veteran and her attorney representative were notified of the date and time of this hearing, but did not appear.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  In May 1999 and July 1999 rating decisions, the RO denied the Veteran's claim of entitlement to compensation under 38 U.S.C. 1151 for a right kidney condition.

2.  In August 1999, the Veteran filed a notice of disagreement with the RO's denial and subsequently perfected her appeal to the Board.

3.  In March 2000, the Appellant and the Veteran executed an attorney fee agreement.

4.  In an October 2008 decision, the Board granted benefits under U.S.C. § 1151 for the loss of the right kidney.

5.  In a February 2009 rating decision, the RO assigned an initial 30 percent rating for the Veteran's loss of right kidney, effective October 1, 1998.

6.  The RO's February 2009 rating decision resulted in past due benefits being paid to the Veteran, effective October 1, 1998; and the RO did not withhold attorney fees.


CONCLUSION OF LAW

The requirements for payment of attorney fees for past-due benefits payable to the Veteran have not been met.  38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are not in dispute.  In May 1999 and July 1999 rating decisions, the RO denied the Veteran's claim of entitlement to compensate under 38 U.S.C.A. 1151 for a right kidney condition.  In August 1999, the Veteran filed a notice of disagreement with the RO's denial of benefits and subsequently perfected her appeal to the Board.

In March 2000, the Appellant and the Veteran executed an attorney fee agreement.

In an October 2008 decision, the Board granted benefits under 38 U.S.C. § 1151 for the loss of the right kidney.  In a February 2009 rating decision implementing the Board's determination, the RO assigned an initial 30 percent rating for the Veteran's loss of right kidney, effective October 1, 1998.  The RO's February 2009 rating decision resulted in past due benefits being paid to the Veteran, effective October 1, 1998, and the RO did not withhold attorney fees.

As a preliminary matter, the Board notes that, although the regulations regarding attorney-fee agreements were amended in May 2008, the amended regulations are not applicable to the matter on appeal, as the fee agreement at issue was signed in March 2000.  See 73 Fed. Reg. 29,852, 29,866 (May 22, 2008) ("The new regulations apply to fee agreements entered on or after June 23, 2008.  They do not apply to fee agreements entered before June 23, 2008.").  Accordingly, the prior regulations applicable to fee agreements are addressed within this decision.  See 38 C.F.R. § 20.609 (2007).

The pertinent laws and regulations governing the award of attorney fees provide that if the following conditions are met, attorney fees may be available:  (1) A final decision was promulgated by the Board with respect to the issue, or issues, involved; and (2) The attorney was retained not later than one year following the date on which the decision of the Board with respect to the issue, or issues, involved was promulgated.  38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

Here, the first condition has not been satisfied as the Appellant seeks attorney fees for services performed prior to the Board's first decision on the matter in October 2008, that is, between the execution of the March 2000 fee agreement and the October 2008 decision granting the relief sought.  Unfortunately, the Court has held that "[a] fee agreement may be entered into between a claimant and an attorney for services provided only after the BVA makes a final decision on the issue or issues involved in the case."  In the Matter of the Fee Agreement of Smith, 4 Vet. App. 487, 490 (1993) (emphasis added) (quoting 38 U.S.C.A. § 5904(c)(1) (2002)).  The Court has also held that, "while an attorney is not precluded from performing services prior to the issuance of a first final [Board] decision, the attorney is precluded from charging a fee for such services."  In re Fee Agreement of Stanley, 10 Vet. App. 104, 106 (1997).

The Board is deeply sympathetic to the Appellant and recognizes the enormous amount of resources used to prosecute the Veteran's claim:  hundreds of hours and more than $25,000 in expenses.  The Board's decision, however, is bound by the law and cannot it grant benefits based on equity.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Darrow v. Derwinski, 2 Vet. App. 303 (1992).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  There simply is no provision pursuant to which the Board may grant the benefit sought.  Accordingly, attorney fees from past-due benefits are not warranted.


ORDER

The appeal is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


